Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.414 Filed 11/05/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DARRIN LAPINE,

                       Petitioner,                           Case Number 17-10865
                                                             Honorable David M. Lawson
v.

JOSEPH BARRETT,

                  Respondent.
________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

       Petitioner Darrin LaPine was sentenced to a three-to-fifteen-year prison term for

aggravated domestic violence involving the brutal beating of his ex-wife. The Michigan Parole

Board admitted him to parole in March 2015, but it later revoked it because LaPine failed to fulfill

a special condition requiring him to complete a Violence Prevention Program offered at the Detroit

Reentry Center. In his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241, LaPine

challenges the procedures used by the Michigan Department of Corrections (MDOC) that resulted

in the parole revocation decision. The state courts rejected his claims in decisions that faithfully

applied federal law. The petition will be denied.

                                                 I.

       In 2012, LaPine pleaded nolo contendere to aggravated domestic violence, Mich. Comp.

Laws § 750.81.a(3). He was sentenced to 3 to 15 years imprisonment and granted paroled on

March 19, 2015. One of his parole conditions was the completion of the Violence Prevention

Program (VPP) at the Detroit Reentry Center (DRC). Apparently, that program had a waiting list,

and LaPine was added to it. However, before he made it to the top of the list, prison officials

removed him when he received a major misconduct conviction for gouging the eyes and biting the
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.415 Filed 11/05/20 Page 2 of 10




cheek of another inmate, conduct likely inconsistent with the VPP. On July 15, 2015, the parole

board revoked LaPine’s parole because he failed to complete the VPP program and sent him back

to prison. LaPine pleaded guilty to the violation, but he says that he was coerced into doing so.

       LaPine filed a complaint for habeas corpus in the Jackson County, Michigan circuit court

challenging the parole revocation. That was denied. Lapine v. Barrett, No. 15-2466-AH (Jackson

Cnty. Cir. Ct. Aug. 19, 2015). He filed a second complaint for a writ of habeas corpus in that

court, which again was denied. Lapine v. Barrett, No. 15-2466-AH (Jackson Cnty. Cir. Ct. Sept.

11, 2015). LaPine then filed a complaint in the Michigan Court of Appeals, which was likewise

denied, and the Michigan Supreme Court denied leave to appeal. Lapine v. Bellamy Creek Corr.

Facility Warden, Parole Bd., and Dep’t of Corr., No. 332493 (Mich. Ct. App. May 25, 2016) lv.

den. 500 Mich. 858, 884 N.W.2d 294 (2016).

       LaPine’s petition in this Court for a writ of habeas corpus asserts eight grounds. He

contends that (1) his liberty interests were violated when he was paroled and then placed in another

facility with a higher security level; (2) his due process rights were violated when he was ordered

to take the VPP and then not placed in the program and he completed a similar program when he

was in the county jail; (3) the MDOC violated his rights when it wrote a “bogus” misconduct

report; (4) the MDOC violated its Policy Directive when it both disciplined him and revoked his

parole for the same conduct; (5) an MDOC representative violated his due process rights by issuing

a parole violation charge without probable cause and failed to give written notice of the charge;

(6) the MDOC adjudicator at the preliminary hearing was not a neutral person, refused to grant an

adjournment of the hearing, and committed other procedural violations; (7) another MDOC

representative destroyed forms LaPine signed that reflected he waived his right to a hearing under



                                               -2-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.416 Filed 11/05/20 Page 3 of 10




“Duress, Coercion Threat, and Force”; and (8) his due process rights were violated when the Parole

Board continued his prison sentence for twelve months without a hearing or an attorney.

          The respondent contends that none of these claims has merit and asks that the petition be

denied.

                                                  II.

          LaPine brought his petition under 28 U.S.C. § 2241, which does not subject a petitioner to

the rigors of deferential review found in 28 U.S.C. § 2254. Phillips v. Ct. of Common Pleas,

Hamilton Cty., Ohio, 668 F.3d 804, 810 (6th Cir. 2012). However, he is a state prisoner, and

ordinarily section 2254 “is the ‘exclusive vehicle’ of habeas relief for prisoners in custody under

a state judgment.” Saulsberry v. Lee, 937 F.3d 644, 647 (6th Cir. 2019). There is no question that

LaPine is “in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a). Therefore,

he must “travel down the § 2254 road,” complete with that statute’s command to review state court

decisions with the utmost deference. Saulsberry, 937 F.3d at 647.

          Under that statute, if a claim was adjudicated on the merits in state court, a federal court

may grant relief only if the state court’s adjudication “resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or if the adjudication “resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). “AEDPA also requires federal habeas courts to presume the

correctness of state courts’ factual findings unless applicants rebut this presumption with ‘clear

and convincing evidence.’” Schriro v. Landrigan, 550 U.S. 465, 473-74 (2007) (citing 28 U.S.C.

§ 2254(e)(1)).



                                                  -3-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.417 Filed 11/05/20 Page 4 of 10




       “Clearly established Federal law for purposes of § 2254(d)(1) includes only the holdings,

as opposed to the dicta, of [the Supreme] Court’s decisions.” White v. Woodall, 572 U.S. 415, 419

(2014) (quotation marks and citations omitted). “As a condition for obtaining habeas corpus from

a federal court, a state prisoner must show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington

v. Richter, 562 U.S. 86, 103, (2011). The distinction between mere error and an objectively

unreasonable application of Supreme Court precedent creates a substantially higher threshold for

obtaining relief than de novo review. Mere error by the state court will not justify issuance of the

writ; rather, the state court’s application of federal law “must have been objectively unreasonable.”

Wiggins, 539 U.S. at 520-21 (quoting Williams v. Taylor, 529 U.S. 362, 409 (2000) (quotation

marks omitted)). The AEDPA imposes a highly deferential standard for evaluating state-court

rulings and demands that state-court decisions be “given the benefit of the doubt.” Renico v. Lett,

559 U.S. 766, 773 (2010). Moreover, habeas review is “limited to the record that was before the

state court.” Cullen v. Pinholster, 563 U.S. 170, 180 (2011).

                                                 A.

       LaPine first argues that his liberty interests were violated when the MDOC granted him

parole but then ordered him placed another facility that apparently had higher security level. But

the parole board and the MDOC enjoy “wide discretion in fashioning appropriate conditions of

parole.” Preston v. Piggman, 496 F.2d 270, 275 (6th Cir. 1974). That discretion is not unlimited;

restrictions may not be “arbitrary or unreasonable.” Ibid. However, LaPine has not shown that

placement at the DRC so he could complete the VPP was either.

       He is not entitled to habeas relief on this ground.
                                                -4-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.418 Filed 11/05/20 Page 5 of 10




                                                 B.

       LaPine also complains that he was treated unfairly when the parole board ordered him to

take the VPP and then did not placed him in the program. But that does not tell the whole story.

LaPine was on a waitlist for the program when he obtained a major misconduct charge for the

assault on another inmate. That made him ineligible for the VPP. The petitioner was denied access

due to his own misconduct. No due process violation occurred under those circumstances.

                                                 C.

       LaPine also takes issue with the misconduct report itself, labeling it “bogus.” The

misconduct consisted of an assault on his cellmate. LaPine’s version was that his cellmate was

injured during an altercation with gang members and that LaPine was “partly involved” but tried

to help him. LaPine contends that he had no hearing on this misconduct, and the guilty finding

was used as the basis to disqualify him from the VPP, which in turn caused the parole violation.

       The assault victim, another parolee, had a different version of the incident. His statement

indicated that during a fight, LaPine grabbed him from behind, used his fingers to gouge the

victim’s eyes, and after they both fell on the floor LaPine bit him on the cheek. It is not clear from

the record whether there ever was a hearing on that misconduct charge. But what is clear is that

such violent acts will disqualify an inmate from the TPP, which is why LaPine was not allowed

into the program. His parole was not revoked for the violent misconduct; it was revoked because

LaPine did not complete the TPP, which he admitted.

       There is no basis to issue a writ on this ground.

                                                 D.

       LaPine next argues that the MDOC violated its Policy Directive when it both disciplined

him and revoked his parole for the same conduct. He filed a grievance over alleged violations and
                                                -5-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.419 Filed 11/05/20 Page 6 of 10




pursued it through the MDOC’s final stage, where it was rejected. It appears that the prison

authorities drew a distinction between the misconduct violation and the parole revocation, noting

that the latter was not due to the conduct that precipitated the major misconduct ticket. Instead,

the parole was revoked for failing to fulfill the TPP condition.

       LaPine presented this claim to the state courts. The circuit judge rejected it without

discussion, stating only that there were no “radical defects in the judgment of proceedings.” He

raised the same issues in a complaint for mandamus that he filed in the Michigan Court of Appeals,

but that complaint was rejected because he did not pay filing fees.

       It is difficult to discern a federal claim lurking in this issue, which is fatal to LaPine’s

argument. Referencing 28 U.S.C. § 2254(a), the Sixth Circuit explained that “[t]he phrase ‘in

violation of the Constitution or laws or treaties of the United States’ has an equally straightforward

meaning. A petitioner must claim that his custody violates federal law, not state law, not some

other source of law.” Bailey v. Wainwright, 951 F.3d 343, 346 (6th Cir. 2020) (citing Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (per curiam)). Violation of a department policy directive will not

furnish grounds for federal habeas relief.

                                                   E.

       The remainder of LaPine’s claims address alleged procedural irregularities in the parole

revocation process itself, which, he says, infringed his rights under the Due Process Clause.

       “If state law entitles an inmate to release on parole, . . . that entitlement is a liberty interest

which is not to be taken away without due process.” Inmates of Orient Corr. Inst. v. Ohio State

Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991). The Sixth Circuit has held, however, that

Michigan's parole system creates “no ‘legitimate claim of entitlement to’ parole, and thus no liberty

interest in parole.” Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011) (quoting Greenholtz v.
                                                  -6-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.420 Filed 11/05/20 Page 7 of 10




Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979)). LaPine should be familiar with

that concept. See Lapine v. Michigan Parole Bd., No. 18-1860, 2018 WL 7141240, at *1 (6th Cir.

Nov. 29, 2018).

       Nonetheless, once parole is granted, a parolee has a liberty interest that entitles him to some

due process protection in the parole revocation process. See Morrissey v. Brewer, 408 U.S. 471,

481-84 (1972). For instance, promptly after arrest for an alleged parole violation, the parolee must

have a preliminary determination of probable cause to justify holding him for further proceedings.

Id. at 485-87. Thereafter, the parolee must have written notice of the violation, disclosure of the

evidence, the opportunity to be heard and contest the case (including confrontation rights), a

neutral arbiter, and written findings that explain the decision. Id. at 489. The determination need

not convince the arbiter beyond a reasonable doubt; reasonable grounds will do. Id. at 490.

       LaPine contends that there was no probable cause to bring parole violation charges against

him and that he did not receive adequate notice of the charges. He says that Anitra Harris, the

Parole Board Examiner, was not neutral, and she unreasonably refused his request for an

adjournment of the parole revocation hearing, failed to make a record of the proceedings or official

rulings, placed false statements on the record, and produced no evidence that the petitioner failed

to complete the VPP.

       Most of these arguments fade away in light of the fact that LaPine waived his right to a

hearing and admitted the violation. The record indicates that a parole board hearing examiner held

a preliminary hearing on this violation on June 8, 2015, at which time the examiner found that

probable cause was established. LaPine then was advised of his right to a revocation hearing and

his rights associated with such a hearing.



                                                -7-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.421 Filed 11/05/20 Page 8 of 10




           Instead of requesting a revocation hearing, LaPine pleaded guilty to failing to comply with

the required VPP programming. He admitted that he violated special condition 3.4 of his parole

and waived his right to a hearing on that count. He also waived his other rights associated with a

parole revocation hearing, including the right to the assistance of counsel, to testify, to present

relevant evidence, to confront and cross-examine adverse witnesses, and to present any relevant

evidence that would mitigate the charges. The waiver LaPine signed also stated: “I understand

that the Parole & Commutation Board will consider my signature below as an admission to a parole

violation and will make a final determination which may range from a return to parole to a

continuance.” The recommendation was to continue LaPine’s incarceration, which the parole

board adopted on July 15, 2015.

           A parolee can waive his right to a formal parole revocation hearing and all of the attendant

safeguards as long as he knowingly and intelligently does so. See Preston, 496 F.2d at 274 (citing

Brady v. United States, 397 U.S. 742, 748 (1970)). There is no evidence that LaPine did not

understand his rights, that he was tricked into waiving them, or that his waiver was not intelligently

made.

           LaPine’s claim that he never received notice of the parole violation charges against him is

belied by the record, which shows that he was given notice of the charges against him but refused

to sign.

           The argument that Parole Board Examiner Anitra Harris was not neutral, but instead was

biased against him, likewise is unsupported. “[T]he requirements of neutrality and detachment are

satisfied where ‘an evaluation of whether reasonable cause exists to believe that conditions of

parole have been violated is made by someone such as a parole officer other than the one who has

made the report of parole violations or has recommended revocation.’” Juarez v. Renico, 149 F.
                                                   -8-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.422 Filed 11/05/20 Page 9 of 10




Supp. 2d 319, 323 (E.D. Mich. 2001) (citing Morrissey, 408 U.S. at 486). LaPine has not furnished

any evidence that the hearing examiner was involved at an earlier stage of the case or otherwise

harbored any bias against him.

       LaPine also argues that another MDOC representative, Cynthia Vanlake, destroyed forms

LaPine signed that reflected he waived his right to a hearing under “Duress, Coercion Threat, and

Force” and threatened a continuance of custody if he did not sign a waiver of his right to a hearing

and his rights associated with such a hearing. The problem with that argument is that it is just that:

an argument. LaPine has not offered any evidence of any such conduct here or in the state court.

Therefore, the state courts’ rejection of that claim cannot be found to be contrary to or an

unreasonable application of Supreme Court precedent.

                                                  F.

       LaPine’s final claim is that his rights were violated when the Michigan Parole Board issued

a 12-month continuance (that is, a return to prison) without conducting a hearing or providing

counsel to him. But no constitutional rights were violated just because the parolee suffered an

adverse result, when all the constitutionally required procedures were afforded to him. As

discussed above, the parole board’s decision was procedurally sound.

                                                 III.

       None of the petitioner’s claims presents a basis to issue a writ of habeas corpus under 28

U.S.C. § 2254(d). The state courts’ decisions in this case were not contrary to federal law, an

unreasonable application of federal law, or an unreasonable determination of the facts. The

petitioner has not established that he is presently in custody in violation of the Constitution or laws

of the United States.

       Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED.
                                                 -9-
Case 2:17-cv-10865-DML-PTM ECF No. 24, PageID.423 Filed 11/05/20 Page 10 of 10




                                               s/David M. Lawson
                                               DAVID M. LAWSON
                                               United States District Judge

Dated: November 5, 2020




                                    - 10 -
